United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      August 8, 2006

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-61023
                            Summary Calendar
                        _______________________

                               DIRECTV, INC.

                                                      Plaintiff-Appellee,

                                  versus

                            CHARLES YOUNG, JR.,

                                                     Defendant-Appellant.

_________________________________________________________________

          Appeal from the United States District Court
            for the Southern District of Mississippi
                         No. 4:04-CV-118
________________________________________________________________

Before JONES, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

           This    appeal    arises   from   Appellee    DirecTV,      Inc.’s

(“DirecTV”) lawsuit against Appellant Charles Young, Jr. (“Young”)

for his piracy of DirecTV’s satellite communications.                 Due to

Young’s complete failure to defend the lawsuit, the district court

entered a default judgment against Young.         DirecTV, Inc. v. Young,

No. 4:04CV118 (S.D. Miss. Aug. 1, 2005).           Young argues that the

district court abused its discretion by not granting him relief

under FED. R. CIV. P. 60(b).     Young also contends that the district



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
court erred in striking his untimely answer.         Because the district

court did not abuse its discretion, we AFFIRM.

                             I.   BACKGROUND

          DirecTV filed a complaint against Young on June 29, 2004.

On August 23, 2004, more than a month after Young’s answer was due,

Young’s first counsel in the case filed a motion to withdraw,

citing Young’s pattern of “refrain[ing] from cooperation with

counsel’s efforts to represent him in this matter” and “refusal to

answer calls from or come sign anything with or for counsel.”

          In light of the withdrawal of Young’s counsel, DirecTV

made repeated efforts to communicate with Young in an effort to get

him to engage in settlement discussions or defend the lawsuit.            In

a February 4, 2005 letter, DirecTV’s counsel reminded Young that,

as of September 27, 2004, his attorney had withdrawn and his answer

was overdue.   DirecTV also extended Young’s deadline to file an

answer to February 21, 2005.

          In a follow-up letter dated March 30, 2005, DirecTV

repeated its willingness to settle the matter and, once again,

reminded Young that he had failed to submit an answer.              DirecTV

again gave Young more time in which to file an answer, setting a

new deadline of April 15, 2005.          However, the letter made clear

that, if Young failed to file an answer, DirecTV would “initiate

default judgment proceedings” and “[t]he Court could enter a

default judgment   against    you   in    the   amount   of   $350,000   plus



                                    2
attorney’s fees.”    Young, No. 4:04CV118, slip op. at 5.

            In an April 15, 2005 phone call, DirecTV’s counsel once

again agreed to postpone default judgment proceedings and send

Young another copy of the complaint.    In an April 27, 2005 followup

letter, DirecTV’s counsel wrote, “This case has been pending since

June 29, 2004, and you were served with a copy of the Complaint on

July 14, 2004.   Your answer is extremely overdue!    If you have not

filed an answer by Monday, May 9, 2005, we will proceed with

default.”   Id. at 6.   Young did not file an answer by May 9; thus,

DirecTV filed an application for entry of default the next day.   On

May 13, 2005, the district court clerk entered default against

Young.   On June 1, 2005, DirecTV moved for default judgment,

seeking $350,000 in statutory damages plus attorney’s fees.       In

response, on June 6, 2005 — eleven months after he had been served

with the complaint — Young filed an answer.       On June 24, 2005,

DirecTV filed a motion to strike Young’s untimely response.

            On August 2, 2005, having received no response from Young

on the motion for default judgment or motion to strike answer, the

district court granted DirecTV’s motion to strike, and ordered and

entered a default judgment, awarding DirecTV $350,000 in statutory

damages plus reasonable attorney’s fees.

                           II.   DISCUSSION

            We review the district court’s denial of a Rule 60(b)

motion for an abuse of discretion.     Seven Elves, Inc. v. Eskenazi,



                                   3
635 F.2d 396, 402 (5th Cir. 1981).        Under Rule 60(b)(1), a district

court may grant relief from a judgment for “mistake, inadvertence,

surprise, or excusable neglect” on a motion made within one year of

the judgment.     FED. R. CIV. P. 60(b)(1).       In determining whether

sufficient grounds exist for setting aside a judgment, district

courts are to consider:      (1) the culpability of the defendant’s

conduct; (2) the extent of prejudice to the plaintiff; and (3) the

merits of the defendant’s asserted defense.           Rogers v. Hartford

Life & Accident Ins. Co., 167 F.3d 933, 938 (5th Cir. 1999).

Additional factors may be considered by the court as well, and “the

decision of whether to grant relief under Rule 60(b)(1) falls

within [the court’s] sound discretion.” Id. at 939.           Finally, “[a]

finding of willful default ends the inquiry, for ‘when the court

finds an intentional failure of responsive pleadings there need be

no further finding.’”    Lacy v. Sitel Corp., 227 F.3d 290, 292 (5th

Cir. 2000) (quoting Dierschke v. O'Cheskey (In re Dierschke), 975

F.2d 181, 184 (5th Cir.1992)).

          Young    argues   that    the    district   court    abused   its

discretion in denying his motion to set aside the default judgment.

The district court denied Young’s motion because of his willful

conduct, namely his complete failure to act after having been

specifically informed by DirecTV that it would seek a default

judgment if he did not file an answer by May 9, 2005.            Young, No.

4:04CV118, slip op. at 7, 8.       Young contends that his conduct was

not willful.    Rather, he contends that his failure to respond was

                                     4
due to his counsel’s unilateral decision to withdraw and his

ignorance of the processes of the court.

            We note at the outset that the district court engaged in

a    detailed   examination   of    the       lengthy    correspondence     between

DirecTV and Young prior to finding that Young’s failure to file an

answer had been willful. That correspondence, coupled with Young’s

inaction, is the basis on which the district court refused to set

aside the default judgment.        Young, No. 4:04CV118, slip op. at 7-8.

Significantly, the district court recognized that it was irrelevant

to   its   willfulness   analysis     that       Young   had   not    received   his

original    counsel’s    notice     of        withdrawal.      Id.     at   4,   6-7.

Regardless of whether Young learned in September 2004 that his

counsel had withdrawn, the district court found that Young could

not argue plausibly that he was without notice of this development

by March 2005.     Id. at 6.       As noted supra, in a February 4, 2005

letter to Young, DirecTV stated that Young’s counsel had withdrawn

as of September 24, 2004.          And a followup letter from DirecTV to

Young on March 30, 2005 made the same statement.                      The district

court’s review of the record led it to conclude that “[i]t appears

from the foregoing that Young’s assertion to the court that he was

unaware until May 2005 that Mr. Ready had been allowed to withdraw

as counsel in the fall of last year is not true.”                    Id.

            Additionally, in its analysis, the district court gave

Young the benefit of the doubt by noting that, prior to DirecTV

setting the May 9, 2005 deadline, Young’s failure to file an answer

                                          5
did not appear to be willful.      Id.    In so concluding, the court

noted that the record demonstrated that DirecTV sought to engage

Young   in   settlement   discussions    and   agreed    to   a   series   of

extensions for Young to file his answer.        Id.     The district court

decided, however, that DirecTV’s April 27, 2005 letter to Young

changed the dynamics of the discussions between the parties in a

significant way.    Id. at 7.   As noted supra, DirecTV made clear in

its April 27 letter that Young’s answer was “extremely overdue” and

that if Young did not file an answer by May 9, 2005, the company

would proceed with default.

             In coming to its decision that Young’s failure to answer

was willful, the court also noted that, not only had Young failed

to answer or seek an extension by the May 9 deadline, but also

failed to make any response to DirecTV’s May 10, 2005 application

for entry of default.     The district court summed up its finding of

willfulness as follows:

     Given that he has offered no explanation whatsoever for
     any of these failures, the court cannot conclude that
     they were other than willful. Young had been specifically
     apprised that an answer would be due on or before May 9,
     2005, and that DirecTV would seek a default judgment were
     one not filed, and yet he did nothing. He did not try to
     find an attorney; he did not ask DirecTV or the court for
     more time; and he did not file an answer.

Id. at 7.

             Young has failed to show how the district court abused

its discretion; thus, we find no reason to disturb the court’s

decision to not set aside the default judgment.          Further, because


                                   6
we hold that the district court did not abuse its discretion in

concluding that Young’s failure to file an answer was willful, it

is unnecessary for us to analyze the other Rule 60(b) elements.

See Dierschke, 975 F.2d at 184 (noting that “when the court finds

an intentional failure of responsive pleaings there need be no

other finding”).

          Finally, Young contends that the district court erred by

granting DirecTV’s motion to strike his untimely answer. The entry

of the default judgment against Young disposed of all matters

relating to this case.   The district court noted, “Although Young

did later obtain counsel and file an answer, he did so only after

the clerk had already entered default and DirecTV had moved for

entry of a default judgment . . . .     His default at that point

could not be cured simply by the filing of an untimely answer.”

Young, No. 4:04CV118LN, slip op. at 8.       Additionally, the court

noted that Young had failed to respond in opposition to DirecTV’s

motion to strike Young’s answer, and thus the motion should be

granted as unopposed pursuant to Local Rule 7.2(C).     The district

court’s decision to strike Young’s response pursuant to FED. R. CIV.

P. 12 was not an abuse of discretion.

                         III.   CONCLUSION

          For the reasons stated above, we AFFIRM.




                                 7